Citation Nr: 1500114	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2012, the Veteran was afforded an informal conference at his request in lieu of a formal hearing with a Decision Review Officer (DRO) at the RO.  In August 2012, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Report of the informal conference and a transcript of the Travel Board hearing have been associated with the claims folder.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA system to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his currently diagnosed bilateral hearing loss and tinnitus disabilities had onset during or are etiologically related to his history of military noise exposure to aircraft engines and heavy equipment during active service.  

The RO has denied the claim for service connection for bilateral hearing loss based at least in part on findings that the Veteran's hearing loss preexisted service and was not shown to have been aggravated by his military service.  

In that regard, the Veteran contends that audiological findings noted during his enlistment examination in February 1970 are not accurate because he felt that his hearing was normal at the time of enlistment and he did not notice any hearing loss or tinnitus until his return from deployment in Thailand during which time he experienced significant military noise exposure while working on the flight line as an aircraft maintenance specialist.  Also, in a March 2011 statement and during the August 2012 hearing, the Veteran indicated that his enlistment examination was unexpectedly rushed or cut short because his name was called to board a flight to basic training.  

Lay statements from the Veteran and his childhood friend support the Veteran's contention that his hearing seemed normal prior to service.   Lay statements from the Veteran, his wife, and a fellow service member who service with the Veteran support his contention that he noticed onset of bilateral hearing loss and tinnitus during service.  Lay statements from the Veteran's wife indicate that she met the Veteran in October 1972, within days of his return from his deployment to Thailand.  She recalled that she has always had to speak loudly to the Veteran and repeat herself so he could hear and understand her.  She also recalled that he had to concentrate on what was being said more than others and that he complained to her of ringing in his ears.

A review of the Veteran's service treatment records tends to support his assertion that audiological findings noted during enlistment examination on February 20, 1970, may be inaccurate.  Specifically, summary of defects and diagnoses noted during enlistment examination include "defective hearing" and show a H2 hearing profile.  A hand written notation appears to have changed the H2 hearing profile to H1, with notation stating "passed ASCV."  The Veteran's service treatment records also contain audiometric findings in graph format dated February 26, 1970, only six days after his enlistment examination.  Comparison of audiometric findings dated on February 26, 1970, with audiometric findings noted in report of separation examination in October 1973 show a +5 decibel threshold shift at 2000 and 3000 Hertz in the right ear and at 2000 Hertz in the left ear, which is suggestive of a decline in hearing acuity at those frequencies.

In March 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  Audiometric findings at that time confirm that the Veteran has a current bilateral hearing loss disability for VA purposes.  The examiner indicated that audiometric findings at the time of enlistment showed a mild high frequency hearing loss at 4000 Hertz.  He noted that the Veteran's hearing was also assessed during service and at the time of discharge.  He stated that the auditory data did not reveal an aggravation of hearing from 500 to 6000 Hertz, thus, the data does not support the Veteran's claim for service connection for bilateral hearing loss.  The examiner also diagnosed tinnitus and opined that it is as likely as not a symptom associated with the Veteran's hearing loss.  He stated that although the Veteran dated the onset of tinnitus during military service, the absence of data revealing an aggravation of hearing does not indicate further cochlear damage.  He stated that in fact, the presence of a pre-existing condition (seen on enlistment examination) may be the initial basis for the Veteran's tinnitus disability.  

On review, the Board finds that the March 2010 opinion is inadequate for the purpose of deciding the Veteran's claims for service connection for bilateral hearing loss and tinnitus as it does not address the Veteran's contentions or findings of a +5 decibel threshold shift at 2000 and 3000 Hertz in the right ear and at 2000 Hertz in the left ear on comparison of audiometric findings dated February 26, 1970, and during separation examination in October 1973.  Accordingly, the Board finds that it is necessary to obtain an addendum opinion addressing this information and evidence.  The Veteran's report during the August 2012 Travel Board hearing that he was told by a VA audiologist that it is unlikely or impossible that his hearing improved during service must also be addressed. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all treatment for his claimed bilateral hearing loss and tinnitus disabilities and that he complete release forms for any private treatment providers.  

Regardless of the Veteran's response, request records of any VA audiology treatment and evaluation from the Topeka VAMC dating since August 2010.  All records requests and responses received must be associated with the claims file.

2. Once the above requested development is complete to the extent possible, refer the paper and electronic claims files and a copy of this REMAND to the VA examiner who performed the March 2010 examination, or, if he is unavailable, to an appropriate examiner, for clarification as to the nature and etiology of the Veteran's current bilateral hearing loss and tinnitus disabilities.  If it is determined that a new examination is necessary, it should be accomplished.

The examiner should obtain a complete, pertinent history of the Veteran's bilateral hearing loss and tinnitus disabilities from a review the claims files, giving particular attention to the Veteran's service treatment records with evidence of a +5 decibel threshold shift at 2000 and 3000 Hertz in the right ear and at 2000 Hertz in the left ear on comparison of audiometric findings dated on February 26, 1970 and in report of his separation examination in October 1973; the Veteran's contentions in his March 2011 statement and during the August 2012 hearing to the effect that audiometric findings noted at the time of enlistment examination are not correct; his contention during the hearing to the effect that he was advised that it is impossible or unlikely that his hearing acuity improved during service as suggested by a comparison of audiometric findings obtained during enlistment and separation examinations; lay statements received from the Veteran, his wife, a childhood friend and a fellow service member suggesting that the Veteran's hearing loss and tinnitus had onset during service; and the pertinent medical evidence.

Based on a review of the record and the Veteran's contentions regarding his claimed bilateral hearing loss and tinnitus disabilities, provide an opinion as to whether it is it at least as likely as not (i.e., a 50 percent or greater likelihood) that any current hearing loss and tinnitus disabilities had onset during or manifested to a compensable degree within one year of the Veteran's discharge from service or if such disabilities are otherwise related to any injury, event, or illness during service, to include his exposure to noise from aircraft engines and heavy machinery therein.  The examiner must acknowledge and discuss any threshold shifts in the Veteran's hearing acuity during service as noted above and state whether such represents a causal relationship between any current hearing loss and tinnitus disability and any incident of his military service.   

The examiner should report the rationale for any opinion expressed, and reconcile any opinion with the evidence of record and cite to the record as appropriate. 

3. After the above development and any other development that may be warranted is complete, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




